Per Curiam,
The amendment proposing to substitute the name of the corporation was properly refused, for the reason that, at the time the motion was made for that purpose, the statute interposed an effectual bar to an action against it.
The second assignment cannot be sustained, because there was no offer to prove that T. W. Nevin knew anything about the publication of the alleged libel. The general editor may be bound to know all that goes into the paper of which he has the supervision, but not so an assistant editor, for his powers are limited; hence, he can only be held for what he himself does, or knowingly permits to be done.
The judgment is affirmed.